BRADLEY owned a business in Denver which he sold to Blattman in May, 1928, under a written agreement that the seller would not engage in a similar business in Denver for a period of two years. This suit was instituted by Blattman to restrain Bradley from violating the agreement. Plaintiff got his injunction and defendant brings the case here for review, and asks for a supersedeas.
[1] The period covered by the injunction has expired and so the case is most as to that feature.
[2] The only other assignment of error is that the trial court refused defendant the right to introduce evidence in support of his cross complaint. The court did not deny the defendant any right to which he was entitled. All it did was to reject oral testimony to vary the terms of a written instrument. In such refusal the court merely enforced a universal rule which has our approval.
Judgment affirmed.
MR. JUSTICE CAMPBELL not participating. *Page 60